CROSS, Judge,
dissenting:
I respectfully dissent.
The majority would remand this cause for a re-determination of damages on the authority of Bruce Builders, Inc. v. Goodwin, 317 So.2d 868 (Fla. 4th DCA 1975). The Bruce Builders case recognizes that even if a valid clause for liquidated damages is included in an executory contract, equity may relieve a party from forfeiture if circumstances demonstrate that it would be unconscionable for the non-breaching party to retain such liquidated sum. In the instant case, the able trial court made a finding of fact that appellant suffered no loss as a result of the breach of the contract of lease. Thus, it appears that the trial court was fully authorized and eminently correct in giving no force and effect to the liquidated damages clause. There has been no showing of any error, and therefore I would affirm the judgment.